DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in reply to the application filed on 14 July 2020.
Claims 1-20 are currently pending and have been examined.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Interpretation
     The following is a quotation of the first paragraph of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 10 recites the following:
“an object-to-be-predicted determination module configured to determine” 
“a predicted-travel-path matching module configured to match” 
“a transmission-trend determination module configured to determine” 
Claim 11 recites the following: 
“a time determination unit configured to obtain”
“a historical-time matching unit configured to determine”
“a predicted-travel path matching unit configured to match….use”
Claim 12 recites the following:
“a predicted-travel path matching unit configured for……. obtaining……determining…using….selecting”
Claim 13 recites the following:
“an acquisition module configured to obtain”
“a historical-travel path determination module configured to use”
“a storage module configured to store”
Claim 14 recites the following:
“control-plan acquisition unit configured to obtain”
 “simulated-travel path determination unit configured to determine….match”
 “transmission-trend determination unit……..  to determine…”
Claim 15 recites the following:
“transmission-trend determination module configured for……. determining…performing”
Claim 16 recites the following:
“a display module configured to display”

which are limitations that invoke 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ),
sixth paragraph. The limitations create a rebuttable presumption that the claim elements are to be treated under § 112(f) based on the use of the word “means” or generic place holder (underlined) with functional language (in italics). The presumption is not rebutted because the limitations do not recite sufficient structure in the claim to perform the functions. When § 112(f) is invoked the broadest reasonable interpretation of the limitations is restricted to the structure in the disclosure and its equivalents.
The following claim limitations - 
Of claim 11:
“a time determination unit configured to obtain”
Of claim 12:
“a predicted-travel path matching unit configured for……. obtaining……”
Of claim 13:
“an acquisition module configured to obtain”
 “a storage module configured to store”
Of claim 14:
“control-plan acquisition unit configured to obtain”
Of claim 16:
“a display module configured to display”


recite non-specialized computer functions that can be accomplished by any general purpose computer (e.g., any general purpose computer can receive, convert, and/or display data, etc.), and as such an algorithm is not required to be described in the specification to support an adequate disclosure of the limitations.

However, the following functional claim limitations:
Of claim 10:
“an object-to-be-predicted determination module configured to determine” 
“a predicted-travel-path matching module configured to match” 
“a transmission-trend determination module configured to determine” 
Of claim 11:
“a historical-time matching unit configured to determine”
“a predicted-travel path matching unit configured to match….use”
Of claim 12:
“a predicted-travel path matching unit configured for……. ……determining…using….selecting”
Of claim 13:
“a historical-travel path determination module configured to use”
Of claim 14:
“simulated-travel path determination unit configured to determine….match”
“transmission-trend determination unit……..  to determine…”
Of claim 15:
“transmission-trend determination module configured for……. determining…performing”

recite specialized computer functions. A function performed by a programmed
computer requires both the computer and the algorithm that causes the computer to
perform the function. As such, a disclosure of an algorithm to perform these functions and to transform a general purpose computer into a programmed computer is required. The Examiner notes that the specification is not clear in providing the specific algorithm and corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s
interpretation of the corresponding structure/algorithm, applicant must identify the
corresponding structure/algorithm with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the
claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention 2. 

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim elements “an object-to-be-predicted determination module”, “a predicted-travel-path matching module”, “a transmission-trend determination module”, “a historical-time matching unit”, “a predicted-travel path matching unit”, “a historical-travel path determination module”, “simulated-travel path determination unit”, “transmission-trend determination unit”, “ and “transmission-trend determination module” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Programmed computer functions require a computer programmed with an “algorithm” to perform the function. Because “an object-to-be-predicted determination module”, “a predicted-travel-path matching module”, “a transmission-trend determination module”, “a historical-time matching unit”, “a predicted-travel path matching unit”, “a historical-travel path determination module”, “simulated-travel path determination unit”, “transmission-trend determination unit”, “ and “transmission-trend determination module” relates to specific functions that must be performed by a special purpose computer, the supporting specification must specifically identify the structure (including an algorithm for specialized functions) that performs the claimed functions of the above-mentioned claim elements. 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-2, 14, and 15 contain the recitations “an object-to-be-predicted determination module”, “a predicted-travel-path matching module”, “a transmission-trend determination module”, “a historical-time matching unit”, “a predicted-travel path matching unit”, “a historical-travel path determination module”, “simulated-travel path determination unit”, “transmission-trend determination unit”, “ and “transmission-trend determination module”. However, applicant’s specification describes no particular manner in how the object-to-be-predicted determination module determines one or more to be predicted, how the predicted-travel-path matching module matches one or more objects, how the transmission-trend determination module determines a transmission trend, how the historical-time matching unit determines target historical time period, how the predicted-travel path matching unit determines a matching identifier and uses the historical travel path, how the historical-travel path determination module uses corresponding location data, how the simulated-traveled path determination unit determines affected objects and unaffected objects and matches in the historical database, how the transmission-trend determination unit determines the transmission trend of the infectious diseases, and how the transmission-trend determination module determines an infected object and performs computation on a corresponding predicted path of the infected object. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of the patent eligible subject matter because the broadest interpretation of claims 19-20 encompasses signals per se.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-9), machine (claim 10-16), and machine (claim 17-18) which recite steps of determining one or more objects to be predicted; matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted; and determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths. 

Step 2A Prong 1
These steps to predicting transmission of an infectious disease, as drafted, under the broadest reasonable interpretation, includes performance of the limitations in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language describing steps as performed by using a computer, everything else in the context of this claim encompasses mental processes.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9 and 11-20, reciting particular aspects of obtaining a current time period, determining a target historical time period, matching for a corresponding historical travel path, using corresponding historical travel path, obtaining a corresponding target identifier, determining whether the historical travel path database comprises a matching identifier, using the historical travel path, determining a similarity between each of the different users, selecting historical travel path having the greatest similarity, obtaining a pre-made control plan, determining affected objects and unaffected objects, matching for respective simulated travel paths, determining transmission trend of the infectious disease in the affected objects, determining an infected object, virus carrier, recovered patient, and an uninfected object, performing computation on a corresponding predicted path of the infected object, and displaying the transmission trend in a visual form includes performance of the limitations in the mind but for recitation of generic computer components).  


Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as determining one or more objects to be predicted, matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted and determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006] to [0124], see MPEP 2106.05(f))

Dependent claims 2-9 and 11-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 2-9 and 11-20 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to mere instructions to apply it in particular fields such determining one or more objects to be predicted, matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted and determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths, e.g., generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., MPEP 2106.05(f).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,7, 10, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almogy et al. (US20130318027A1).
Regarding claim 1, Almogy discloses determining one or more objects to be predicted ([0280] “Calculating (1730) the epidemiological distance at any given time between two users.”)
matching in a historical travel path database for a corresponding predicted travel path of each of the one or more objects to be predicted ([0249] “Use existing disease course groups and the spatial dynamics of the epidemic to try and matching (by computerized system) those with the “causing agent signature” bank on the server (explained above, table 3).”)
and determining a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths ([0073] “The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.” [0076] “Data otherwise provided that can be linked to specific mobile devices such as on social networking sites or in other databases, which the application has access to, such as Google flu-trends.”)
Regarding claim 7, Almogy discloses displaying the transmission trend in a visual form ([0154] “FIG. 4 is a schematic drawing of the disease transmission model, constructed according to the principles of the present invention. Each user (410-470) has an independently profile based on parameters collected from provider (location, speed).”)
Regarding claim 10, Almogy discloses an object-to-be-predicted determination module, configured to determine one or more objects to be predicted ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as infection signature calculator 22 for calculating signatures of infectious diseases…” [0280] “Calculating (1730) the epidemiological distance at any given time between two users.”)
a predicted-travel-path matching module, configured to match in a historical travel path database for a corresponding predicted path of each of the one or more objects to be predicted ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as …… location information processor 28 for calculating location information…” [0249] “Use existing disease course groups and the spatial dynamics of the epidemic to try and matching (by computerized system) those with the “causing agent signature” bank on the server (explained above, table 3).”)
and a transmission-trend determination module, configured to determine a transmission trend of the infectious disease in the one or more objects to be predicted based on the predicted travel paths ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as…..probability calculator 26 for calculating probability attributes and any other statistical metadata…” [0073] “The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.” [0076] “Data otherwise provided that can be linked to specific mobile devices such as on social networking sites or in other databases, which the application has access to, such as Google flu-trends.”)
Regarding claim 16, Almogy discloses a display module configured to display the transmission trend in a visual form ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as… alert module 30 for generating alerts to specific users….” [0154] “FIG. 4 is a schematic drawing of the disease transmission model, constructed according to the principles of the present invention. Each user (410-470) has an independently profile based on parameters collected from provider (location, speed).”)
Regarding claim 17, Almogy discloses one or more processors ([0322] “….clinical symptoms information processor 32…”)
and a storage device, configured to store one or more computer programs, which executed by the one or more processors cause the one or more processors to perform the method for predicting transmission of an infectious disease as recited in claim 1 ([0327] “All or some of the computer program may be provided on computer readable media permanently, removably or remotely coupled to an information processing system. ….magnetic storage media including disk….”)
Regarding claim 18, the limitations are rejected for the same reasons as state above for claim 1.
Regarding claim 19, Almogy discloses A computer-readable storage medium, storing a computer program, which executed by a processor causes the method for predicting transmission of an infectious disease ([0009] “Further embodiments of the invention include a computer readable medium that is non-transitory and may store instructions for performing the above-described methods and any steps thereof, including any combinations of same.”)
Regarding claim 20, the limitations are rejected for the same reasons as state above for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Chatterjea et al. (US20200176125A1).
Regarding claim 2, Almogy discloses wherein the historical travel path database comprises respective historical travel paths of different users in each historical time period within a time cycle ([0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
and wherein matching in a historical travel path database for a corresponding predicted path of each of the one or more objects to be predicted comprises: obtaining a current time period ([0035] “There may be provided, according to an embodiment of the invention, a method to be executed by a computerized system, the method may include: receiving, by a computerized system, (a) location information relating to locations of multiple persons within a certain period of time….”)
and determining a next time period corresponding to the current time period ([0242] “Based on the above—attempting (by computerized system) to re-create the infection chain, where e.g. A user reports symptoms at time=t and was in proximity to another user at time t+1, after which second user reports symptoms then the “chain” is user 1 infected user 2.”) 
determining in the time cycle a target historical time period matching the next time period ([0182] “….and the various causing agent density in the areas visited by user on relevant time-scale (i.e., time that would match symptoms appearing at time t).”)
and using the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted ([0182] “Defining (1102) the local causing agent content at time t based on medical reports and available public and/or private clinical data (e.g., HMO internal reports, hospital reports, CDC public info etc.) G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)


Almogy does not explicitly disclose however Chatterjea teaches matching in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0068] “A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen. The time interval for pathogen transmission depends on the residency of the pathogen contamination on surfaces of the mobile object (for mobile object nodes) or on residency of pathogen contamination in the air or on surfaces in the case of a map zone node.”)


Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 3, Almogy discloses wherein the historical travel path database further comprises respective identifiers of the different users ([0279] “Table A has the following columns:
Patient ID	Location	Time (t_entry, t_exit)
[0280]
Calculating (1730) the epidemiological distance at any given time between two users. The epidemiological distance is defined by the patient-patient and patient-object tables (Tables B and C)—each location in the facility has a contact coefficient representing the likelihood of transmission in the area.”)
and wherein matching in a historical travel path database for the corresponding predicted travel path of each of the one or more objects to be predicted comprises: obtaining a corresponding target identifier of each of the one or more objects to be predicted ([0273] “Patients and/or objects (medical equipment, office equipment etc.) may be marked with RFID tags or by any other device allowing tracking within the facility. Each RFID tag is associated with an object or patient ID.”)
determining whether the historical travel path database comprises a matching identifier that matches the target identifier ([0274] “….the known infections of each ID and/or potential infections determined by the system—for example, an ID closely associated with a carrier ID may be determined to likely become a carrier, even in the absence of clinical test results.”)
in response to determining that the historical travel path database comprises the matching identifier that matches the target identifier, using the historical travel path of a corresponding user of the matching identifier in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted in the target historical time period ([0273] “Active tracking of these RFID tags allows the system to superimpose object/individual location history using the ID, locations and time-stamps for each location. Each location can have a contact coefficient based on the nature of the location (i.e. WC versus TV room) and/or optimization of system based on past results. That is, the system may conclude that a location has a high contact coefficient based on the high incidence of transmission observed there.”)
determining a similarity between each of the different users and the object to be predicted ([0249] “2. Use existing disease course groups and the spatial dynamics of the epidemic to try and matching (by computerized system) those with the “causing agent signature” bank on the server (explained above, table 3).” [0250] “3. Attaching (by computerized system) a “diagnosis” to the reported symptoms based on most similar causing agent signature.”)
and selecting the corresponding historical travel path of the user having a greatest similarity in the target historical time period, as the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0217] “Defining/creating (by computerized system) clusters of “disease course” based on the symptoms, demographics, length of infection, time and location. That is, similar symptoms from one connected area at a time consistent with infection chain (typically several weeks) will form a “disease course” for an area at a given time (table 6).” [0219] “Table 6 enables assigning new infection cases to a specific cluster based on location, time, demographics and symptoms.”)

Almogy does not explicitly disclose however Chatterjea teaches and
in response to determining that the historical travel path database does not comprise a matching identifier that matches the target identifier ([0055] “In use, the beacon 17 is configured to broadcast a unique IR ID representing a zone in the monitoring area A. The corresponding tag 15 in the zone receives the IR ID from the beacon 17 via the IR receiver.” [0068] “A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen……If this incubation period passes without the person showing symptoms, then it may be concluded the person was not infected, and the node infection likelihood can be reset to zero.”)

Note: since it is concluded that the person is not infected, there is no intersection hence there is no match.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 4, Almogy discloses obtaining respective location data of the different users ([0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
using the corresponding location data of each of the different users as the corresponding historical travel path of each of the different users ([0182] “G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)

Almogy does not explicitly disclose however Chatterjea teaches and
for each of the historical time periods within the time cycle, storing the corresponding historical travel path of each of the different users and the corresponding identifier of each of the different users in association to obtain the historical travel path database ([0010] “A nodes database stores information on nodes in which each node is a person, a mobile object, or a map zone and the nodes database stores information on the nodes including at least (i) an identification of each node as a person, a mobile object, or a map zone, (ii) an identification of a tag associated with each node that is identified as a person or a mobile object, (iii) locational information on the map for each node that is identified as a map zone, and (iv) an infection likelihood for each node with respect to a tracked pathogen.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 11, Almogy discloses a time determination unit, configured to obtain a current time period ([0127] “The parameters used to create the baseline profile include data collected from the device built-in modules (Microphone, camera, GPS, etc.)…” [0035] “There may be provided, according to an embodiment of the invention, a method to be executed by a computerized system, the method may include: receiving, by a computerized system, (a) location information relating to locations of multiple persons within a certain period of time….”)
and determine a next time period corresponding to the current time period ([0242] “Based on the above—attempting (by computerized system) to re-create the infection chain, where e.g. A user reports symptoms at time=t and was in proximity to another user at time t+1, after which second user reports symptoms then the “chain” is user 1 infected user 2.”)
a historical-time matching unit, configured to determine in the time cycle a target historical time period matching the next time period ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as….medical information module 24 for retrieving and processing medical information...” [0182] “….and the various causing agent density in the areas visited by user on relevant time-scale (i.e., time that would match symptoms appearing at time t).”)
a predicted-travel path matching unit ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as …… location information processor 28 for calculating location information…”)
and use the corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period as the corresponding predicted travel path of each of the one or more objects to be predicted ([0182] “Defining (1102) the local causing agent content at time t based on medical reports and available public and/or private clinical data (e.g., HMO internal reports, hospital reports, CDC public info etc.) G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)

Almogy does not explicitly disclose however Chatterjea teaches configured to match in the historical travel path database for a corresponding historical travel path of each of the one or more objects to be predicted in the target historical time period ([0068] “A “contacting node” is one which whose location intersects the infectious zone 36 in a time interval over which the infectious zone 36 is deemed to be contaminated by the tracked pathogen. The time interval for pathogen transmission depends on the residency of the pathogen contamination on surfaces of the mobile object (for mobile object nodes) or on residency of pathogen contamination in the air or on surfaces in the case of a map zone node.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 3.
Regarding claim 13, Almogy discloses an acquisition module, configured to obtain respective location data of the different users ([0127] “The parameters used to create the baseline profile include data collected from……general external modules (thermometer, barometer, hygrometer or stato scope-like microphones for hand-held devices (smartoscope described in Appendix 1)). [0073] “General indications of the presence/absence of a large number of device-carrying individuals at specific types of establishments, e.g. a spike in the presence of individuals at local health centers (clinics) or absence from “normal” places such as “work place” or “gym” at specific periods. The workplace of an individual user may be inferred, for example by patterns of early travel to and late travel from the same location, Mondays through Fridays.”)
a historical-travel path determination module, configured to use the corresponding location data of each of the different users as the corresponding historical travel path of each of the different users ([0322] “The computerized system 20 can execute any of the methods mentioned above and may include various modules such as… distances between users and the like…” [0182] “G. When available, matching (1114) individuals' location and location history with causing agent to create a past and current mapping of location of causing agents in given areas. H. Creating (1116) potential ‘transmission pathways’ based on users' location, population density and causing agents in a given area”)

Almogy does not explicitly disclose however Chatterjea teaches and
a storage module, configured to store, for each of the historical time periods within the time cycle, the corresponding historical travel path of each of the different users and the corresponding identifier of each of the different users in association to obtain the historical travel path database ([0043] “… storing software readable….” [0010] “A nodes database stores information on nodes in which each node is a person, a mobile object, or a map zone and the nodes database stores information on the nodes including at least (i) an identification of each node as a person, a mobile object, or a map zone, (ii) an identification of a tag associated with each node that is identified as a person or a mobile object, (iii) locational information on the map for each node that is identified as a map zone, and (iv) an infection likelihood for each node with respect to a tracked pathogen.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Chatterjea’s techniques for predicting and controlling infection transmission. The motivation for the combination of Almogy and Chatterjea is to predict and control infection transmission (See Chatterjea, Background).
Claims 5, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Holmes et al. (US20110093249A1).
Regarding claim 5, Almogy discloses determining affected objects and unaffected objects among the one or more objects to be predicted based on the control plan ([0152] “Create a “profile” for each user monitored (no private information). Define “normal”/baseline activity, indicative of a healthy state 230. Compile information from multiple users in a geographic area 240.” [0230] “Comparing (by computerized system) speed of spread and symptoms from current epidemic to past data (same causing agent). If pattern and/or speed of spread and/or severity of symptoms are statistically greater than expected the system will issue warning to any relevant body.”)
matching in the historical travel path database for respective simulated travel paths of the affected objects based on respective predicted travel paths of the affected objects ([0034] “…detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons, a second person that was within an infection distance from the first person and is potentially infected by the first infectious disease.”)
and determining the transmission trend of the infectious disease in the affected objects and the unaffected objects based on the respective simulated travel paths of the affected object and the respective predicted travel paths of the unaffected objects ([0148] “The system works by collecting and analyzing population-level information Mobile device “raw” information may be used to create a highly realistic disease transmission model. General coarse movement information (mobile device tracking services, etc. 210.” [0272] “The system uses person-to-surface (surface may be a table, a syringe or a room etc.) and person-to-person contacts along with clinical test data and/or disease symptoms to create a transmission pathway and provide predictions on contaminated surfaces locations and potentially infected individuals.”)

Almogy does not explicitly disclose however Holmes teaches obtaining a pre-made control plan ([0198] “The HS systems of the invention can be configured to provide strategies and recommendations for controlling the spread of the disease.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Regarding claim 8, Almogy discloses displaying the transmission trend in a visual form ([0154] “FIG. 4 is a schematic drawing of the disease transmission model, constructed according to the principles of the present invention. Each user (410-470) has an independently profile based on parameters collected from provider (location, speed).”)
Regarding claim 14, Almogy discloses a simulated-travel path determination unit, configured to determine affected objects and unaffected objects among the one or more objects to be predicted based on the control plan ([0341] “Also, the invention is not limited to physical devices or units implemented in non-programmable hardware but can also be applied in programmable devices or units able to perform the desired device functions by operating in accordance with suitable program code…” [0152] “Create a “profile” for each user monitored (no private information). Define “normal”/baseline activity, indicative of a healthy state 230. Compile information from multiple users in a geographic area 240.” [0230] “Comparing (by computerized system) speed of spread and symptoms from current epidemic to past data (same causing agent). If pattern and/or speed of spread and/or severity of symptoms are statistically greater than expected the system will issue warning to any relevant body.”)
and match in the historical travel path database for respective simulated travel paths of the affected objects based on respective predicted travel paths of the affected objects ([0034] “…detecting, by the computerized system, based upon location information collected during at least a portion of a first infectious disease manifestation period and indicative of locations of the first persons and other persons, a second person that was within an infection distance from the first person and is potentially infected by the first infectious disease.”)
and a transmission-trend determination unit, configured to determine the transmission trend of the infectious disease in the affected objects and the unaffected objects based on the respective simulated travel paths of the affected object and the respective predicted travel paths of the unaffected objects ([0341] “Also, the invention is not limited to physical devices or units implemented in non-programmable hardware but can also be applied in programmable devices or units able to perform the desired device functions by operating in accordance with suitable program code…” [0148] “The system works by collecting and analyzing population-level information Mobile device “raw” information may be used to create a highly realistic disease transmission model. General coarse movement information (mobile device tracking services, etc. 210.” [0272] “The system uses person-to-surface (surface may be a table, a syringe or a room etc.) and person-to-person contacts along with clinical test data and/or disease symptoms to create a transmission pathway and provide predictions on contaminated surfaces locations and potentially infected individuals.”)

Almogy does not explicitly disclose however Holmes teaches a control-plan acquisition unit, configured to obtain a pre-made control plan ([0057] “….at least one electronic processor 16 to perform an infectious disease transmission tracking method or process 100, and to perform other operations as appropriate (e.g. data acquisition from the RTLS 12).” [0198] “The HS systems of the invention can be configured to provide strategies and recommendations for controlling the spread of the disease.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Holmes’ techniques for creating tracking and creating quarantine measures. The motivation for the combination of Almogy and Holmes to provide the best response possible and utilize scare resources efficiently in the event of an outbreak (See Holmes, Abstract).
Claims 6, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Almogy at al. (US20130318027A1) in view of Wu et al. (Nowcasting and forecasting the potential domestic and international spread of the 2019-nCoV outbreak originating in Wuhan, China: a modelling study).
Regarding claim 6, Almogy discloses determining an infected object, a virus carrier, a recovered patient, and an uninfected object among the one or more objects to be predicted ([0147] “Infection is transmitted from Infected (I) individuals 120 via air/contact to Susceptible(S) 110 individuals. Infected individuals recover and develop immunity or die, and are Removed from the infection process (R) 130.” [0324] “….the system may attempt to associate an a-symptomatic person's interaction to the symptoms he has come in contact with. For example, if I was a-symptomatic and met 5 people, 3 of which became infected not via any obvious infection chain, the system may mark me as an “a-symptomatic carrier” and notify me (or not).”)

Note: 3 out of 5 patients became infected leaving 2 people uninfected.

Almogy does not explicitly disclose however Wu teaches and
performing computation on a corresponding predicted path of the infected object, a corresponding predicted path of the virus carrier, a corresponding predicted path of the recovered patient, and a corresponding predicted path of the uninfected object using an SEIR (Susceptible, Exposed, Infectious, Recovered) infection model to obtain the transmission trend of the infectious disease in the uninfected objects ([pg. 692, Col. 2] “We used the following susceptible-exposed-infectious recovered (SEIR) model to simulate the Wuhan epidemic since it was established in December, 2019:….. where S(t), E(t), I(t), and R(t) were the number of susceptible, latent, infectious, and removed individuals at time t; DE and DI were the mean latent (assumed to be the same as incubation) and infectious period (equal to the serial interval minus the mean latent period4 ); R0 was the basic reproductive number; z(t) was the zoonotic force of infection equal to 86 cases per day in the baseline scenario before market closure on Jan 1, 2020, and equal to 0 thereafter. The cumulative number of infections and cases that had occurred in Greater Wuhan up to time t was obtained from the SEIR model.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Wu’s techniques for forecasting the 2019-nCov outbreak. The motivation for the combination of Almogy and Wu to forecast and model the spread of an outbreak (See Wu, Background).
Regarding claim 9, Almogy does not explicitly disclose however Wu teaches displaying the transmission trend in a visual form ([pg. 694, Col. 2] “Figure 4 shows the epidemic curves for Wuhan, Chongqing, Beijing, Shanghai, Guangzhou, and Shenzhen with a R0 of 2·68, assuming 0%, 25%, or 50% decrease in transmissibility across all cities, together with 0% or 50% reduction in inter-city mobility after Wuhan was quarantined on Jan 23, 2020.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use Almogy’s techniques for contact tracing with Wu’s techniques for forecasting the 2019-nCov outbreak. The motivation for the combination of Almogy and Wu to forecast and model the spread of an outbreak (See Wu, Background).
Regarding claim 15, the limitations are rejected for the same reasons as claim 6.


Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626